                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 AUSTIN SUMMITT and                               )
 WILLIAM C. CRAYTON,                              )
                                                  )
               Plaintiffs,                        )
                                                  )       No.:    3:20-CV-473-CLC-HBG
 v.                                               )
                                                  )
 CORPORAL LONGMIRE,                               )
 CORPORAL DYCZARICK, and                          )
 JEFF FOSTER,                                     )
                                                  )
               Defendants.                        )

                                 MEMORANDUM & ORDER

       This is a pro se prisoners’ complaint under 42 U.S.C. § 1983 jointly filed by Plaintiffs,

Austin Summitt and William C. Crayton, each of whom have a motion for leave to proceed in

forma pauperis [Docs. 1 & 6]. By previous order, the Court advised Plaintiffs that they would not

be permitted to jointly pursue this case and allowed each Plaintiff twenty-one (21) days within

which to file a particularized complaint if he chose to proceed as the sole plaintiff in a § 1983

action [See Doc. 7]. The deadline has now passed, and the Court is ready to rule on each Plaintiff’s

motion.

I.     PLAINTIFF AUSTIN SUMMITT

       Plaintiff Summitt has submitted an individual complaint indicating his desire to proceed as

the sole Plaintiff in a § 1983 action [Doc. 8], and he has filed a completed application to proceed

in forma pauperis [Doc. 1]. It appears from the application that Plaintiff Summitt lacks the

resources to pay the filing fee, and accordingly, his motion to proceed in forma pauperis in this

action [Doc. 1] is GRANTED.




Case 3:20-cv-00473-CLC-HBG Document 9 Filed 01/07/21 Page 1 of 4 PageID #: 54
       Because Plaintiff Summitt is an inmate in the Morgan County Correctional Complex, he is

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff Summitt’s inmate trust

account is DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130,

Knoxville, Tennessee 37902, twenty percent (20%) of Plaintiff Summitt’s preceding monthly

income (or income credited to Plaintiff Summitt’s trust account for the preceding month), but only

when such monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred

fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28

U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

a copy of this Memorandum and Order to the custodian of inmate accounts at the institution where

Plaintiff Summitt is now confined. The Clerk is also DIRECTED to furnish a copy of this order

to the Court’s financial deputy. This order shall be placed in Plaintiff Summitt’s prison file and

follow him if he is transferred to another correctional institution.

       The amended complaint adds the Tennessee Department of Correction as a Defendant

[Doc. 8]. Accordingly, the Clerk is DIRECTED to add Tennessee Department of Correction to

the docket as a Defendant. The Clerk is FURTHER DIRECTED to terminate Jeff Foster as a

Defendant in this action, as he is not listed as Defendant in the operative complaint filed by Plaintiff

Summitt [Doc. 8].

       Plaintiff Summitt is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the Court has

screened the complaint pursuant to the Prison Reform Litigation Act, see, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915A, which the Court will do as soon as practicable. Accordingly, the Court




                                                   2
Case 3:20-cv-00473-CLC-HBG Document 9 Filed 01/07/21 Page 2 of 4 PageID #: 55
will automatically deny any requests to amend or supplement the complaint and/or motions filed

before the Court has completed this screening.

       Plaintiff Summitt is ORDERED to immediately inform the Court and Defendants or

Defendants’ counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it

is the duty of a pro se party to promptly notify the Clerk and the other parties to the proceedings

of any change in his or her address, to monitor the progress of the case, and to prosecute or defend

the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court

within fourteen (14) days of any change in address may result in the dismissal of this action.

II.    PLAINTIFF WILLIAM C. CRAYTON

       Plaintiff Crayton has not responded to the Court’s Order requiring him to file an amended

complaint if he desired to pursue § 1983 relief as the sole plaintiff in a civil action [Doc. 7].

Therefore, the Court presumes he does not intend to pursue § 1983 relief, and Plaintiff Crayton’s

motion to proceed in forma pauperis [Doc. 6] is DENIED. Consequently, the Court considers

whether Plaintiff Crayton should be dismissed from this case.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

failure of the plaintiff “to prosecute or to comply with these rules or a court order.” See, e.g., Nye

Cap. Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 8 (6th Cir. 2012); Knoll v. Am.

Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Knoll, 176 F.3d at 363).



                                                  3
Case 3:20-cv-00473-CLC-HBG Document 9 Filed 01/07/21 Page 3 of 4 PageID #: 56
       Plaintiff Crayton’s failure to respond or comply with the Court’s previous Order is due to

his own willfulness and/or fault. This failure has not prejudiced Defendants, who have not yet

appeared in the action. Plaintiff Crayton was warned that failure to cooperate would lead to

dismissal [Doc. 7], and there are no less drastic sanctions under these circumstances. On balance,

the Court finds that Plaintiff Crayton should be dismissed from this action.

       Therefore, Plaintiff Crayton is DISMISSED from this action, and the Clerk is

DIRECTED to terminate his status as a plaintiff.



       SO ORDERED.

       ENTER:

                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                                4
Case 3:20-cv-00473-CLC-HBG Document 9 Filed 01/07/21 Page 4 of 4 PageID #: 57
